Title: To Thomas Jefferson from Albert Gallatin, 8 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Decer. 8th 1808
                  
                  I understand Mr Harrison’s nomination has been negatived. As we must within twelve days make a large remittance to the Comr. of loans, it is desirable to know whether it be intended that Mr Harrison should continue to act under the temporary commission & how long?
                  Respectfully Your obedt. Servt.
                  
                  
                     Albert Gallatin
                     
                  
                  
                     I enclose a special application
                  
               